ALLOWANCE
Claims 1, 3-9, 11-15, and 17-20 are allowed.

Priority
This application has claimed the benefit of PCT Application Number KR2016/011847 filed on 10/20/2016, which claims priority to Korean Application Number KR10-2016-0055769. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Arguments
Argument 1, Applicant argues that the combination of Kim, Gossweiler, nor Son explicitly teach the newly amended portions to the independent claims. 
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims has placed independent claim 1 and its dependent claims 3-8, independent claim 9 and its dependent claims 11-14, and independent claim 15 and its dependent claims 17-20, in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Kim et al. (US 2013/0005250 A1), Gossweiler et al. (US 8,504,008 B1), and Son et al. (US 2014/0055251 A1) do not expressly teach or render obvious the invention as recited in independent claims 1, 9, and 15.

receiving, by the electronic device [Kim: Fig. 20B, (300), Para. 306, mobile terminal], a user input via at least one of a hard key or a soft key provided for controlling at least one function of the electronic device [Gossweiler: Col. 10, Lines 56-63, adjustment inputs using button, portion of a touch screen, or other inputs; Fig. 20B, Paras. 306-307, user selecting the TV icon (i.e. GUI element) on a mobile terminal for opening the TV application on the mobile terminal];
determining, by the electronic device, whether information about a foreground application matches information about a control application associated with an external device [Kim: Para. 307, execute TV control application (i.e. foreground application) to control a TV (i.e. external device)]; 
based on determining that the information about the foreground application matches the information about the control application associated with the external device, transmitting, by the electronic device, a control signal via the at least one of the hard key or the soft key to the external device [Gossweiler: Fig. 9, (182), Col. 30, Lines 58-67, transmit adjustment information based on input; Kim: Fig. 20C, Paras. 309-310, based on the user input (i.e. volume up/down) sending the control signal to the TV (i.e. external device)];
receiving an update event of the control application associated with the external device from the external device [Kim: Fig. 21, Paras. 323-324, upon receipt of a control event from the mobile terminal to the display apparatus, send updated information (i.e. channel change)]; and
Kim: Fig. 21, Paras. 323-324, display the updated image of the changed channel within the control application window (i.e. notification window)].. 

However, the prior art of record does not teach displaying a task management window including identification information of at least one application being executed on the external device and identification information of at least one application being executed on the electronic device, wherein the update event comprises at least one of a preset notification event or an update event of one or more applications installed in the external device. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of displaying a task management window including identification information of at least one application being executed on the external device and identification information of at least one application being executed on the electronic device, wherein the update event comprises at least one of a preset notification event or an update event of one or more applications installed in the external device, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994.  The examiner can normally be reached on 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179